On October 29, 2003, the defendant was sentenced to Four (4) years in the Montana State Prison for the violations of the conditions of a suspended sentence for the offense of Driving Under the Influence of Alcohol and/or Drugs (Fourth or Subsequent Offense), a Felony.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Mathew Stevenson. The state was represented by George Corn.
Mr. Stevenson advised the Sentence Review Division that he had spoken with the defendant and the defendant advised that he did not wish to proceed with a hearing before the Sentence Review Division.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 1st day of April, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.